DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 7/31/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, recite(s) identifying one or more virtual storage appliance deployment vulnerabilities.  This judicial exception is not integrated into a practical application because identifying one or more virtual storage appliance deployment vulnerabilities, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting "a computer-implemented method," nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the "computer-implemented" language, "identifying" in the context of this claim encompasses the user manually identifying one or more virtual storage appliance deployment vulnerabilities based on a storage appliance configuration file.    

This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites generating a notification including the identified one or more virtual storage appliance deployment vulnerabilities.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating a virtual storage appliance configuration file and querying a storage system for physical configuration information are generic virtual storage appliance management activities that a person having ordinary skill in the art would have found well known and routine.
Regarding claim 2, it further refines the generation of the virtual storage appliance configuration file comprising receiving one or more parameters, which does not amount to significantly more than an abstract idea, nor does it apply the abstract idea to a practical application.
Regarding claim 3, it further refines the querying a storage system for physical configuration information comprising querying a hypervisor of the storage system with an API, which does not amount to significantly more than an abstract idea, nor does it apply the abstract idea to a practical application.

Regarding claim 5, it further refines identifying the one or more virtual storage appliance deployment vulnerabilities comprising identifying network and storage related vulnerabilities, which does not amount to significantly more than an abstract idea, nor does it apply the abstract idea to a practical application.
Regarding claim 6, it further refines the virtual storage appliance includes a plurality of virtual storage appliance nodes deployed on separate machines, which does not amount to significantly more than an abstract idea, nor does it apply the abstract idea to a practical application.
Regarding claims 8-13 and 15-20 correspond to claims 1-6; therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed preventing deployment of a virtual storage appliance in response 
Krivenok (US 10,037,427) discloses a method of controlling startup of a virtual storage appliance including obtaining resource information about virtual resources (abstract).  Resource information is compared with resource profiles describing sets of virtual resources compatible with resource needs of the virtual storage appliance (Id.).  Remaining startup of the virtual storage appliance is enabled or disabled based on the comparison (Id.).
Sivasubramanian (US 2017/0046190) discloses a capacity risk indicator calculator that calculates a capacity risk indicator characterizing a capacity risk of a host computing resource with respect to meeting a prospective capacity demand of virtual machines (abstract).  Failure to accurately assess and predict capacity requirement may result in inability to provide a desired level of service to user of virtual machines (¶ 6).  A capacity risk is determined to assess the risk of prospective capacity demand to virtual machines not being met (¶ 7).
Protas (US 2010/0199351) discloses securing virtual machines by querying the virtual machine for preexisting vulnerabilities (abstract).  Access to the virtual machine is controlled based on a comparison of a security policy to the received preexisting vulnerabilities (Id.).
Voigt (US 10,365,943) discloses placing virtual storage appliances on servers based on a placement plan, wherein the virtual storage appliances reside within virtual machines (abstract).  Virtual machines comprising virtual storage appliances are placed col. 5:1-8).
However, none of the discovered references anticipate or obviate the claimed preventing deployment of a virtual storage appliance in response to identifying one or more virtual storage appliance deployment vulnerabilities, as recited in the claims 7 and 14 as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB D DASCOMB/Primary Examiner, Art Unit 2199